
	
		II
		110th CONGRESS
		1st Session
		S. 99
		IN THE SENATE OF THE UNITED
		  STATES
		
			January 4, 2007
			Mr. Kerry introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986
		  to provide a refundable credit for small business employee health insurance
		  expenses.
	
	
		1.Short titleThis Act may be cited as the
			 Small Business Health Care Tax Credit
			 Act.
		2.Credit for employee health insurance
			 expenses
			(a)In generalSubpart D of part IV of subchapter A of
			 chapter 1 of the Internal Revenue Code of 1986 (relating to business-related
			 credits) is amended by adding at the end the following:
				
					45O.Employee health insurance expenses
						(a)General ruleFor purposes of section 38, in the case of
				a qualified small employer, the employee health insurance expenses credit
				determined under this section is an amount equal to the applicable percentage
				of the amount paid by the taxpayer during the taxable year for qualified
				employee health insurance expenses.
						(b)Applicable percentageFor purposes of subsection (a), the
				applicable percentage is—
							(1)50 percent in the case of an employer with
				less than 10 qualified employees,
							(2)25 percent in the case of an employer with
				more than 9 but less than 25 qualified employees, and
							(3)20 percent in the case of an employer with
				more than 24 but less than 50 qualified employees.
							(c)Per employee dollar
				limitationThe amount of
				qualified employee health insurance expenses taken into account under
				subsection (a) with respect to any qualified employee for any taxable year
				shall not exceed—
							(1)$4,000 for self-only coverage, and
							(2)$10,000 for family coverage.
							(d)Definitions and special rulesFor purposes of this section—
							(1)Qualified small employer
								(A)In generalThe term qualified small
				employer means any small employer which—
									(i)provides eligibility for health insurance
				coverage (after any waiting period (as defined in section 9801(b)(4))) to all
				qualified employees of the employer, and
									(ii)pays at least 50 percent of the cost of
				such coverage for each qualified employee.
									(B)Small employer
									(i)In generalFor purposes of this paragraph, the term
				small employer means, with respect to any taxable year, any
				employer if—
										(I)the average gross receipts of such employer
				for the preceding 3 taxable years does not exceed $5,000,000, and
										(II)such employer employed an average of more
				than 1 but less than 50 qualified employees on business days during the
				preceding taxable year.
										(ii)Aggregate gross assetsFor purposes of clause (i)(I), the term
				aggregate gross assets shall have meaning given such term by
				section 1202(d)(2).
									(iii)Employers not in existence in preceding
				yearFor purposes of clause
				(i)(II)—
										(I)a preceding taxable year may be taken into
				account only if the employer was in existence throughout such year, and
										(II)in the case of an employer which was not in
				existence throughout the preceding taxable year, the determination of whether
				such employer is a qualified small employer shall be based on the average
				number of employees that it is reasonably expected such employer will employ on
				business days in the current taxable year.
										(iv)Aggregation rulesAll persons treated as a single employer
				under subsection (a) or (b) of section 52 or subsection (m) or (o) of section
				414 shall be treated as one person for purposes of this subparagraph.
									(v)PredecessorsThe Secretary may prescribe regulations
				which provide for references in this subparagraph to an employer to be treated
				as including references to predecessors of such employer.
									(2)Qualified employee health insurance
				expenses
								(A)In generalThe term qualified employee health
				insurance expenses means any amount paid by an employer for health
				insurance coverage to the extent such amount is attributable to coverage
				provided to any employee while such employee is a qualified employee.
								(B)Exception for amounts paid under salary
				reduction arrangementsNo
				amount paid or incurred for health insurance coverage pursuant to a salary
				reduction arrangement shall be taken into account under subparagraph
				(A).
								(C)Health insurance coverageThe term health insurance
				coverage has the meaning given such term by section 9832(b)(1).
								(3)Qualified employee
								(A)In generalThe term qualified employee
				means an employee of an employer who, with respect to any period, is not
				provided health insurance coverage under—
									(i)a health plan of the employee’s
				spouse,
									(ii)title XVIII, XIX, or XXI of the
				Social Security Act,
									(iii)chapter 17 of title 38, United States
				Code,
									(iv)chapter 55 of title 10, United States
				Code,
									(v)chapter 89 of title 5, United States Code,
				or
									(vi)any other provision of law.
									(B)EmployeeThe term employee—
									(i)means any individual, with respect to any
				calendar year, who is reasonably expected to receive not more than $50,000 of
				compensation from the employer during such year,
									(ii)does not include an employee within the
				meaning of section 401(c)(1), and
									(iii)includes a leased employee within the
				meaning of section 414(n).
									(C)CompensationThe term compensation means
				amounts described in section 6051(a)(3).
								(D)Inflation adjustment
									(i)In generalIn the case of a taxable year beginning
				after 2007, the $50,000 amount in subparagraph (B)(i) shall be increased by an
				amount equal to—
										(I)such dollar amount, multiplied by
										(II)the cost-of-living adjustment determined
				under section 1(f)(3) for the calendar year in which the taxable year begins,
				determined by substituting calendar year 2006 for
				calendar year 1992 in subparagraph (B) thereof.
										(ii)RoundingIf any amount as adjusted under clause (i)
				is not a multiple of $1,000, such amount shall be rounded to the next lowest
				multiple of $1,000.
									(4)No qualified employees
				excludedSubsection (a) shall
				not apply to an employer for any period unless at all times during such period
				health insurance coverage is available to all qualified employees of such
				employer under similar terms.
							(e)Portion of credit made refundable
							(1)In generalThe aggregate credits allowed to a taxpayer
				under subpart C shall be increased by the lesser of—
								(A)the credit which would be allowed under
				subsection (a) without regard to this subsection and the limitation under
				section 38(c), or
								(B)the amount by which the aggregate amount of
				credits allowed by this subpart (determined without regard to this subsection)
				would increase if the limitation imposed by section 38(c) for any taxable year
				were increased by the amount of employer payroll taxes imposed on the taxpayer
				during the calendar year in which the taxable year begins.
								The amount of the credit allowed
				under this subsection shall not be treated as a credit allowed under this
				subpart and shall reduce the amount of the credit otherwise allowable under
				subsection (a) without regard to section 38(c).(2)Employer payroll taxesFor purposes of this subsection—
								(A)In generalThe term employer payroll
				taxes means the taxes imposed by—
									(i)section 3111(b), and
									(ii)sections 3211(a) and 3221(a) (determined at
				a rate equal to the rate under section 3111(b)).
									(B)Special ruleA rule similar to the rule of section
				24(d)(2)(C) shall apply for purposes of subparagraph (A).
								(f)Denial of double benefitNo deduction or credit under any other
				provision of this chapter shall be allowed with respect to qualified employee
				health insurance expenses taken into account under subsection
				(a).
						.
			(b)Credit To be part of general business
			 creditSection 38(b) of the
			 Internal Revenue Code of 1986 (relating to current year business credit) is
			 amended by striking plus at the end of paragraph (30), by
			 striking the period at the end of paragraph (31) and inserting ,
			 plus, and by adding at the end the following:
				
					(32)the employee health insurance expenses
				credit determined under section
				45O.
					.
			(c)Clerical amendmentThe table of sections for subpart D of part
			 IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended
			 by adding at the end the following:
				
					
						Sec. 45O. Employee health
				insurance
				expenses.
					
					.
			(d)Effective
			 dateThe amendments made by
			 this section shall apply to amounts paid or incurred in taxable years beginning
			 after December 31, 2006.
			
